DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-10, 12-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Taylor et al. (US 2016/0381427) and Zverina et al. (US 2019/0141410).

Regarding claim 1, Taylor teaches a method for live stream interaction, applied to a first client, comprising:
receiving an instruction of an anchor user, and determining interaction information carried in the instruction ([0019], [0024], “The broadcaster user interface 123 may include selectable components 132 that, when selected, are configured to perform various management actions with respect to the live video stream and the interactive shopping interfaces. For instance, the actions may include starting or stopping the live video feed, editing the items being presented in the interactive shopping interface, injecting item information into chat interfaces, offering a promotional price for an item, asking the users to participate in a vote or poll, causing a selectable graphical overlay to be rendered over the live video feed 126 (e.g., an overlay that when selected causes an item to be purchased, added to a shopping cart, etc., or any custom overlay), sharing a view of a host's web browser, accepting a video chat invitation, moderating communication between users, and so on.” [0035], [0043], [0045], [0047]);
acquiring interaction content based on the interaction information ([0019], [0024], “The broadcaster user interface 123 may include selectable components 132 that, when selected, are configured to perform various management actions with respect to the live video stream and the interactive shopping interfaces. For instance, the actions may include starting or stopping the live video feed, editing the items being presented in the interactive shopping interface, injecting item information into chat interfaces, offering a promotional price for an item, asking the users to participate in a vote or poll, causing a selectable graphical overlay to be rendered over the live video feed 126 (e.g., an overlay that when selected causes an item to be purchased, added to a shopping cart, etc., or any custom overlay), sharing a view of a host's web browser, accepting a video chat invitation, moderating communication between users, and so on.” [0035], [0043], [0045], [0047]);
generating a first interaction request based on the interaction content, and sending the first interaction request to a second client ([0019], [0024], “The broadcaster user interface 123 may include selectable components 132 that, when selected, are configured to perform various management actions with respect to the live video stream and the interactive shopping interfaces. For instance, the actions may include starting or stopping the live video feed, editing the items being presented in the interactive shopping interface, injecting item information into chat interfaces, offering a promotional price for an item, asking the users to participate in a vote or poll, causing a selectable graphical overlay to be rendered over the live video feed 126 (e.g., an overlay that when selected causes an item to be purchased, added to a shopping cart, etc., or any custom overlay), sharing a view of a host's web browser, accepting a video chat invitation, moderating communication between users, and so on.” [0035], [0043], [0045], [0047]),
wherein the first interaction request triggers the second client to display an operation control associated with the interaction content on a live stream interface ([0015], “The user interface 100 corresponds to an interactive shopping interface, including a player interface 102 that is rendering a live video stream 103.” [0019], [0024], “The broadcaster user interface 123 may include selectable components 132 that, when selected, are configured to perform various management actions with respect to the live video stream and the interactive shopping interfaces. For instance, the actions may include starting or stopping the live video feed, editing the items being presented in the interactive shopping interface, injecting item information into chat interfaces, offering a promotional price for an item, asking the users to participate in a vote or poll, causing a selectable graphical overlay to be rendered over the live video feed 126 (e.g., an overlay that when selected causes an item to be purchased, added to a shopping cart, etc., or any custom overlay), sharing a view of a host's web browser, accepting a video chat invitation, moderating communication between users, and so on.” [0035], [0043], [0045], [0047], Fig. 1A),
wherein the operation control displays the interaction content and assists the anchor user and an audience user to perform live stream interaction based on the interaction content ([0015], “The user interface 100 corresponds to an interactive shopping interface, including a player interface 102 that is rendering a live video stream 103.” [0019], [0024], “The broadcaster user interface 123 may include selectable components 132 that, when selected, are configured to perform various management actions with respect to the live video stream and the interactive shopping interfaces. For instance, the actions may include starting or stopping the live video feed, editing the items being presented in the interactive shopping interface, injecting item information into chat interfaces, offering a promotional price for an item, asking the users to participate in a vote or poll, causing a selectable graphical overlay to be rendered over the live video feed 126 (e.g., an overlay that when selected causes an item to be purchased, added to a shopping cart, etc., or any custom overlay), sharing a view of a host's web browser, accepting a video chat invitation, moderating communication between users, and so on.” [0035], [0043], [0045], [0047], Fig. 1A);
receiving a second interaction request sent by the second client by triggering the operation control, the second interaction request comprising a live stream account identifier of the second client ([0019], “The user interface 100 may also include a chat interface 115 configured to facilitate interactive communication among viewers of the live video stream and hosts and producers of the live video stream. Messages sent through the chat interface 115 may be propagated to all other users.” [0024]; Fig. 1A, chat interface 115 includes names of users chatting); and
displaying the live stream account identifier and the interaction content on a live stream interface of the first client ([0019], “The user interface 100 may also include a chat interface 115 configured to facilitate interactive communication among viewers of the live video stream and hosts and producers of the live video stream. Messages sent through the chat interface 115 may be propagated to all other users.” [0024]; Fig. 1A, chat interface 115 includes names of users chatting).
	Taylor teaches the limitations specified above; however, the combination does not expressly teach that the instruction is a voice instruction, and parsing the interaction information carried in the voice instruction.
Zverina teaches a voice instruction, and parsing interaction information carried in the voice instruction ([0038], “The voice recognition module 206 can identify stores depicted in a live stream video based on voice recognition or speech recognition techniques. In some embodiments, the voice recognition module 206 can identify stores based on natural language processing (NLP). The voice recognition module 206 can analyze words spoken by a streaming user or others whose verbal expressions are captured by the live stream video to determine whether a store is being depicted in a live stream video. For instance, there can be one or more flag words that can indicate a store is being mentioned by a streaming user. As an example, a flag word can be ‘store,’ and the voice recognition module 206 can identify a word that follows the word ‘store’ as the name of a store. As another example, recognized words or verbal expressions can be compared with and matched to a database of known stores. In some embodiments, the voice recognition module 206 can also identify products in a store depicted in a live stream video based on similar voice recognition or speech recognition techniques. For instance, there can be one or more flag words indicating that a product is being mentioned, and recognized words or verbal expressions can be compared with and matched to a database of known products.”).
In view of Zverina’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor such that the instruction is a voice instruction, and parsing the interaction information carried in the voice instruction. The modification would serve to facilitate interaction between broadcasters and audiences.

Regarding claim 9, Taylor teaches a method for live stream interaction, applied to a second client, and comprising:
receiving a first interaction request sent by a first client, wherein the first interaction request is generated by the first client in response to an instruction of an anchor user ([0019], [0024], “The broadcaster user interface 123 may include selectable components 132 that, when selected, are configured to perform various management actions with respect to the live video stream and the interactive shopping interfaces. For instance, the actions may include starting or stopping the live video feed, editing the items being presented in the interactive shopping interface, injecting item information into chat interfaces, offering a promotional price for an item, asking the users to participate in a vote or poll, causing a selectable graphical overlay to be rendered over the live video feed 126 (e.g., an overlay that when selected causes an item to be purchased, added to a shopping cart, etc., or any custom overlay), sharing a view of a host's web browser, accepting a video chat invitation, moderating communication between users, and so on.” [0035], [0043], [0045], [0047]);
interaction content carried in the first interaction request ([0019], [0024], “The broadcaster user interface 123 may include selectable components 132 that, when selected, are configured to perform various management actions with respect to the live video stream and the interactive shopping interfaces. For instance, the actions may include starting or stopping the live video feed, editing the items being presented in the interactive shopping interface, injecting item information into chat interfaces, offering a promotional price for an item, asking the users to participate in a vote or poll, causing a selectable graphical overlay to be rendered over the live video feed 126 (e.g., an overlay that when selected causes an item to be purchased, added to a shopping cart, etc., or any custom overlay), sharing a view of a host's web browser, accepting a video chat invitation, moderating communication between users, and so on.” [0035], [0043], [0045], [0047]);
displaying an operation control associated with the interaction content on a live stream interface of the second client, which further comprises displaying the interaction content in the operation control ([0015], “The user interface 100 corresponds to an interactive shopping interface, including a player interface 102 that is rendering a live video stream 103.” [0019], [0024], “The broadcaster user interface 123 may include selectable components 132 that, when selected, are configured to perform various management actions with respect to the live video stream and the interactive shopping interfaces. For instance, the actions may include starting or stopping the live video feed, editing the items being presented in the interactive shopping interface, injecting item information into chat interfaces, offering a promotional price for an item, asking the users to participate in a vote or poll, causing a selectable graphical overlay to be rendered over the live video feed 126 (e.g., an overlay that when selected causes an item to be purchased, added to a shopping cart, etc., or any custom overlay), sharing a view of a host's web browser, accepting a video chat invitation, moderating communication between users, and so on.” [0035], [0043], [0045], [0047], Fig. 1A),
wherein the operation control assists the anchor user and an audience user to perform live stream interaction based on the interaction content ([0015], “The user interface 100 corresponds to an interactive shopping interface, including a player interface 102 that is rendering a live video stream 103.” [0019], [0024], “The broadcaster user interface 123 may include selectable components 132 that, when selected, are configured to perform various management actions with respect to the live video stream and the interactive shopping interfaces. For instance, the actions may include starting or stopping the live video feed, editing the items being presented in the interactive shopping interface, injecting item information into chat interfaces, offering a promotional price for an item, asking the users to participate in a vote or poll, causing a selectable graphical overlay to be rendered over the live video feed 126 (e.g., an overlay that when selected causes an item to be purchased, added to a shopping cart, etc., or any custom overlay), sharing a view of a host's web browser, accepting a video chat invitation, moderating communication between users, and so on.” [0035], [0043], [0045], [0047], Fig. 1A);
receiving an operation instruction on the operation control from an audience user of the second client ([0019], “The user interface 100 may also include a chat interface 115 configured to facilitate interactive communication among viewers of the live video stream and hosts and producers of the live video stream. Messages sent through the chat interface 115 may be propagated to all other users.” [0024]; Fig. 1A, chat interface 115 includes names of users chatting); and
in response to the operation instruction, generating a second interaction request based on a live stream account identifier of the second client, and feeding the second interaction request back to the first client ([0019], “The user interface 100 may also include a chat interface 115 configured to facilitate interactive communication among viewers of the live video stream and hosts and producers of the live video stream. Messages sent through the chat interface 115 may be propagated to all other users.” [0024]; Fig. 1A, chat interface 115 includes names of users chatting).
Taylor teaches the limitations specified above; however, the combination does not expressly teach that the instruction is a voice instruction, and parsing interaction content carried in the first interaction request.
Zverina teaches a voice instruction, and parsing interaction content ([0038], “The voice recognition module 206 can identify stores depicted in a live stream video based on voice recognition or speech recognition techniques. In some embodiments, the voice recognition module 206 can identify stores based on natural language processing (NLP). The voice recognition module 206 can analyze words spoken by a streaming user or others whose verbal expressions are captured by the live stream video to determine whether a store is being depicted in a live stream video. For instance, there can be one or more flag words that can indicate a store is being mentioned by a streaming user. As an example, a flag word can be ‘store,’ and the voice recognition module 206 can identify a word that follows the word ‘store’ as the name of a store. As another example, recognized words or verbal expressions can be compared with and matched to a database of known stores. In some embodiments, the voice recognition module 206 can also identify products in a store depicted in a live stream video based on similar voice recognition or speech recognition techniques. For instance, there can be one or more flag words indicating that a product is being mentioned, and recognized words or verbal expressions can be compared with and matched to a database of known products.”).
In view of Zverina’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor such that the instruction is a voice instruction, and parsing interaction content carried in the first interaction request. The modification would serve to facilitate interaction between broadcasters and audiences.

Regarding claim 12, Taylor teaches an electronic device, comprising: a processor; and a memory that stores instructions executable by the processor; wherein, the processor performs the executable instructions ([0041], [0073]-[0074]). The rejection of claim 1 under 35 USC § 103 is similarly applied to the remaining limitations of claim 12.

Regarding claims 2 and 13, the combination further teaches wherein the interaction information comprising an interaction instruction word, said acquiring interaction content based on the interaction information comprises:
based on the interaction instruction word matching a preconfigured interaction keyword, acquiring the interaction content based on the interaction information (Taylor: [0019], [0024], “The broadcaster user interface 123 may include selectable components 132 that, when selected, are configured to perform various management actions with respect to the live video stream and the interactive shopping interfaces. For instance, the actions may include starting or stopping the live video feed, editing the items being presented in the interactive shopping interface, injecting item information into chat interfaces, offering a promotional price for an item, asking the users to participate in a vote or poll, causing a selectable graphical overlay to be rendered over the live video feed 126 (e.g., an overlay that when selected causes an item to be purchased, added to a shopping cart, etc., or any custom overlay), sharing a view of a host's web browser, accepting a video chat invitation, moderating communication between users, and so on.” Zverina: [0055], “At block 502, the example method 500 can identify a store or a product in a live stream video based on one or more of: object detection, object recognition, voice recognition, speech recognition, beacon technology, a barcode, or a QR code. At block 504, the example method 500 can generate an advertisement that includes a summary view and a detailed view, wherein the summary view is initially provided to a user and the detailed view is provided to the user in response to selection of a user interface (UI) element.” [0049]-[0050], Figs. 3A-3B).

Regarding claims 3 and 14, the combination further teaches wherein said acquiring interaction content based on the interaction information comprises:
identifying interaction semantics corresponding to the interaction instruction word from the interaction information by using a preconfigured semantics identification rule (Zverina: [0038], “The voice recognition module 206 can identify stores depicted in a live stream video based on voice recognition or speech recognition techniques. In some embodiments, the voice recognition module 206 can identify stores based on natural language processing (NLP). The voice recognition module 206 can analyze words spoken by a streaming user or others whose verbal expressions are captured by the live stream video to determine whether a store is being depicted in a live stream video. For instance, there can be one or more flag words that can indicate a store is being mentioned by a streaming user. As an example, a flag word can be ‘store,’ and the voice recognition module 206 can identify a word that follows the word ‘store’ as the name of a store. As another example, recognized words or verbal expressions can be compared with and matched to a database of known stores. In some embodiments, the voice recognition module 206 can also identify products in a store depicted in a live stream video based on similar voice recognition or speech recognition techniques. For instance, there can be one or more flag words indicating that a product is being mentioned, and recognized words or verbal expressions can be compared with and matched to a database of known products.”); and
generating the interaction content corresponding to the interaction semantics and the matched preconfigured interaction keyword (Zverina: [0038], [0055], “At block 502, the example method 500 can identify a store or a product in a live stream video based on one or more of: object detection, object recognition, voice recognition, speech recognition, beacon technology, a barcode, or a QR code. At block 504, the example method 500 can generate an advertisement that includes a summary view and a detailed view, wherein the summary view is initially provided to a user and the detailed view is provided to the user in response to selection of a user interface (UI) element.” [0049]-[0050], Figs. 3A-3B).

Regarding claims 4 and 15, the combination further teaches further comprising:
displaying an interaction control on a live stream interface of the first client, and receiving a gesture instruction of an anchor user based on the interaction control (Taylor: [0019], [0022], “Turning now to FIG. 1B, shown is an example of a client device 120 rendering a broadcaster user interface 123 according to various embodiments of the present disclosure. The client device 120 may correspond to a tablet computer, a laptop, a smartphone, or other type of computing device.” [0024], “The broadcaster user interface 123 may include selectable components 132 that, when selected, are configured to perform various management actions with respect to the live video stream and the interactive shopping interfaces.” [0048]-[0053], Figs. 1B, 3A-3B);
determining operation information of the gesture instruction, and generating a display parameter of the interaction control corresponding to the operation information (Taylor: [0019], [0022], “Turning now to FIG. 1B, shown is an example of a client device 120 rendering a broadcaster user interface 123 according to various embodiments of the present disclosure. The client device 120 may correspond to a tablet computer, a laptop, a smartphone, or other type of computing device.” [0024], “The broadcaster user interface 123 may include selectable components 132 that, when selected, are configured to perform various management actions with respect to the live video stream and the interactive shopping interfaces.” [0048]-[0053], Figs. 1B, 3A-3B); and
adjusting a display effect of the interaction control based on the display parameter of the interaction control (Taylor: [0019], [0022], “Turning now to FIG. 1B, shown is an example of a client device 120 rendering a broadcaster user interface 123 according to various embodiments of the present disclosure. The client device 120 may correspond to a tablet computer, a laptop, a smartphone, or other type of computing device.” [0024], “The broadcaster user interface 123 may include selectable components 132 that, when selected, are configured to perform various management actions with respect to the live video stream and the interactive shopping interfaces.” [0048]-[0053], Figs. 1B, 3A-3B).

Regarding claims 5 and 16, the combination further teaches wherein said generating a first interaction request based on the interaction content comprises:
generating the first interaction request based on the interaction content and the display parameter of the interaction control, wherein the display parameter of the interaction control controls a display effect of the operation control (Taylor: [0019], [0024], “The broadcaster user interface 123 may include selectable components 132 that, when selected, are configured to perform various management actions with respect to the live video stream and the interactive shopping interfaces. For instance, the actions may include starting or stopping the live video feed, editing the items being presented in the interactive shopping interface, injecting item information into chat interfaces, offering a promotional price for an item, asking the users to participate in a vote or poll, causing a selectable graphical overlay to be rendered over the live video feed 126 (e.g., an overlay that when selected causes an item to be purchased, added to a shopping cart, etc., or any custom overlay), sharing a view of a host's web browser, accepting a video chat invitation, moderating communication between users, and so on.” [0048]-[0053], Figs. 1B, 3A-3B).

Regarding claims 8 and 19, the combination further teaches further comprising:
receiving a first adjusting instruction on the interaction control from the anchor user; and parsing the first adjusting instruction to acquire a first adjusting parameter as the display parameter of the interaction control (Taylor: [0019], [0022], “Turning now to FIG. 1B, shown is an example of a client device 120 rendering a broadcaster user interface 123 according to various embodiments of the present disclosure. The client device 120 may correspond to a tablet computer, a laptop, a smartphone, or other type of computing device.” [0024], “The broadcaster user interface 123 may include selectable components 132 that, when selected, are configured to perform various management actions with respect to the live video stream and the interactive shopping interfaces.” [0048]-[0053], Figs. 1B, 3A-3B; Zverina: [0038], “The voice recognition module 206 can identify stores depicted in a live stream video based on voice recognition or speech recognition techniques.” [0055], “At block 502, the example method 500 can identify a store or a product in a live stream video based on one or more of: object detection, object recognition, voice recognition, speech recognition, beacon technology, a barcode, or a QR code. At block 504, the example method 500 can generate an advertisement that includes a summary view and a detailed view, wherein the summary view is initially provided to a user and the detailed view is provided to the user in response to selection of a user interface (UI) element.” [0049]-[0050], Figs. 3A-3B).

Regarding claim 10, the combination further teaches
wherein the first interaction request carries a display parameter of an interaction control (Taylor: [0019], [0022], “Turning now to FIG. 1B, shown is an example of a client device 120 rendering a broadcaster user interface 123 according to various embodiments of the present disclosure. The client device 120 may correspond to a tablet computer, a laptop, a smartphone, or other type of computing device.” [0024], “The broadcaster user interface 123 may include selectable components 132 that, when selected, are configured to perform various management actions with respect to the live video stream and the interactive shopping interfaces.” [0048]-[0053], Figs. 1B, 3A-3B),
the display parameter of the interaction control controls a display effect of the operation control (Taylor: [0019], [0022], “Turning now to FIG. 1B, shown is an example of a client device 120 rendering a broadcaster user interface 123 according to various embodiments of the present disclosure. The client device 120 may correspond to a tablet computer, a laptop, a smartphone, or other type of computing device.” [0024], “The broadcaster user interface 123 may include selectable components 132 that, when selected, are configured to perform various management actions with respect to the live video stream and the interactive shopping interfaces.” [0048]-[0053], Figs. 1B, 3A-3B),
said displaying an operation control associated with the interaction content on a live stream interface of the second client comprising: displaying the operation control based on the display parameter of the interaction control on the live stream interface of the second client (Taylor: [0019], [0022], “Turning now to FIG. 1B, shown is an example of a client device 120 rendering a broadcaster user interface 123 according to various embodiments of the present disclosure. The client device 120 may correspond to a tablet computer, a laptop, a smartphone, or other type of computing device.” [0024], “[0024], “The broadcaster user interface 123 may include selectable components 132 that, when selected, are configured to perform various management actions with respect to the live video stream and the interactive shopping interfaces. For instance, the actions may include starting or stopping the live video feed, editing the items being presented in the interactive shopping interface, injecting item information into chat interfaces, offering a promotional price for an item, asking the users to participate in a vote or poll, causing a selectable graphical overlay to be rendered over the live video feed 126 (e.g., an overlay that when selected causes an item to be purchased, added to a shopping cart, etc., or any custom overlay), sharing a view of a host's web browser, accepting a video chat invitation, moderating communication between users, and so on.” [0048]-[0053], Figs. 1B, 3A-3B).

Claim(s) 6-7 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination Taylor, Zverina, and Cornell et al. (US 2018/0032224).

Regarding claims 6 and 17, the combination teaches the limitations specified above; however, the combination does not expressly teach further teaches wherein the operation information of the gesture instruction is selecting the interaction control and dragging the interaction control in a preset direction.
Cornell teaches operation information of a gesture instruction is selecting an interaction control and dragging the interaction control in a preset direction ([0038], “as illustrated in the example 330 of FIG. 3B, the broadcasting user can invite a user to join the broadcast by performing a touch screen gesture to drag a chat head bubble 312 corresponding to the user into the region 306 in which the live content stream is being shown.” Fig. 3A).
In view of Cornell’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination wherein the operation information of the gesture instruction is selecting the interaction control and dragging the interaction control in a preset direction. The modification would serve to facilitate user navigation and operation of system devices.

Regarding claims 7 and 18, the combination further teaches wherein, the dragging information comprises a dragging duration (Cornell: [0038], “as illustrated in the example 330 of FIG. 3B, the broadcasting user can invite a user to join the broadcast by performing a touch screen gesture to drag a chat head bubble 312 corresponding to the user into the region 306 in which the live content stream is being shown.” Fig. 3A) or a dragging amplitude.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Taylor, Zverina, and Corder et al. (US 2019/0296844).

Regarding claim 11, the combination further teaches receiving a second adjusting instruction on the operation control from the audience user; and using the second adjusting instruction to acquire a second adjusting parameter, and adjusting the display effect of the operation control based on the second adjusting parameter (Taylor: [0019], “The user interface 100 may also include a chat interface 115 configured to facilitate interactive communication among viewers of the live video stream and hosts and producers of the live video stream. Messages sent through the chat interface 115 may be propagated to all other users.” [0024]; Fig. 1A, chat interface 115 includes names of users chatting). However, the combination does not expressly teach parsing the second adjusting instruction to acquire a second adjusting parameter.
Corder teaches parsing an instruction to acquire an adjusting parameter ([0037], “Audience members can decide to respond to the options presented, in this case, we will assume that the member wants to respond with a comment, perhaps by initiating a voice capture recording with a single touch on a ‘comment’ button. The Application Logic 510 will then record the Audience Member's comment, tag it with appropriate metadata (user ID, timestamp, et and place it in the Outbound Event Queue 540 for transmission to the Network Hub Server 300 via Network Interface(s) 560.”).
In view of Corder’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include parsing the second adjusting instruction to acquire a second adjusting parameter. The modification would improve the combined system by facilitating audience interaction with broadcasters. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kedenburg, III (US 2018/0146223) discloses the systems and methods described herein enable a broadcaster to add one or more enhancements (e.g., special graphical effects) to a live video stream in real-time. See [0006].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426